Citation Nr: 1110723	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  05-09 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for PTSD, from September 1, 2002.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected PTSD (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision, in which the RO granted service connection for PTSD and assigned a 50 percent rating, effective June 5, 1998.  The Veteran filed a notice of disagreement (NOD) in August 1999.  In December 2002, the RO assigned a 70 percent rating for PTSD, effective September 1, 2002.  In January 2005, the RO issued a statement of the case (SOC).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in February 2005.

In June 2007, the Board characterized the appeal as encompassing claims for an initial rating in excess of 50 percent for PTSD, from June 5, 1998, to April 21, 2002, and from June 1, 2002, to July 8, 2002; and a claim for a  rating in excess of 70 percent for PTSD, from September 1, 2002.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (providing that where a higher rating is available for a disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing claims for higher rating(s) award pursuant to an award of service connection from claims for increase for already service-connected disability)..  Both issues were remanded by the Board.  After accomplishing further action, the AMC continued to deny each claim (as reflected in an April 2009 SSOC), and returned these matters to the Board for further appellate consideration.

In May 2009, a Deputy Vice-Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2009).

In June 2009, the Board denied an initial rating in excess of 50 percent for PTSD for the periods from June 5, 1998, to April 21, 2002, and from June 1, 2002, to July 8, 2002.  At that time, the Board also remanded the claim for a rating in excess of 70 percent for PTSD, from September 1, 2002, to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in the November and December 2010 SSOCs) and returned claim for higher rating remaining on appeal to the Board for further appellate consideration.

The Board notes that it appears that the Veteran submitted additional evidence in March 2010 that was not addressed in the November 2010 or December 2010 SSOCs.  It appears that this evidence was submitted to the Board as a part of his motion for reconsideration, which was denied in July 2010.  While the Veteran did not submit a waiver of initial RO consideration of the evidence, this pertinent, medical evidence is dated in 2009.  Pursuant to this decision, the Board has granted a 100 percent rating for PTSD, effective January 18, 2007.  This represents a full grant of the benefit sought by the Veteran, from that date.  As such, the lack of consideration of this evidence by the RO is harmless error.

With regard to the Veteran's claim for a TDIU, the Board finds that this claim has been raised by the evidence of record and is a component of the Veteran's claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As to this claim, the Board notes that it was adjudicated by the RO in the November and December 2010 supplemental SOCs (SSOCs).  The Veteran also submitted another claim a TDIU in November 2010.  On these facts, the Board finds that the matter of a TDIU as a component of the Veteran's claim for a higher rating for PTSD, from  September 1, 2002, also remains on appeal.

The Board's decision addressing the claims for a disability rating in excess of 70 percent for PTSD is set forth below.  The claim for a TDIU is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim remaining on appeal have been accomplished.

2.  The Veteran's symptoms attributable to his service-connected PTSD cannot be medically separated from his symptoms attributable to his non-service-connected dementia.

3.  From September 1, 2002 and through January 17, 2007, the Veteran's PTSD has been manifested by intrusive thoughts, problems with attention, increased arousal, avoidance, sleep disturbance, panic attacks twice a month, depressive symptoms, and problems with memory; collectively, these symptoms resulted in occupational and social impairment with deficiencies in most areas.

4.  Beginning January 18, 2007, the Veteran's psychiatric symptoms have included been manifested by gross impairment of thought processes, persistent delusions and hallucinations, intermittent inability to perform activities of daily living, disorientation, and significant memory impairment; collectively, these symptoms are indicative of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD, from September 1, 2002 through January 17, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7 4.130, Diagnostic Code 9411 (2010). 

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 100 percent rating for PTSD, from January 18, 2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

To the extent that Board is assigning the maximum rating for the Veteran's PTSD,  effective January 18, 2007, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal has been accomplished.  

As for the matter of a higher rating for PTSD prior to January 18, 2007, the Board points out that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a July 2007 post-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a higher rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  A July 2008 letter to the Veteran contained the rating criteria used to evaluate his PTSD.

After issuance of the July 2007 and July 2008 letters, and opportunity for the Veteran to respond, the November 2010, and December 2010 SSOCs reflect readjudication of the claim remaining on appeal.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment and hospitalization records, and the reports of November 2004, November 2008, and December 2009 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative and wife, on his behalf.  The Board also finds that no additional RO action to further develop the record on the matter of a rating in excess of 70 percent for PTSD, prior to January 18, 2007, is warranted. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher rating assigned in conjunction with an award of service connection, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

As the Board has already considered the matter of a higher initial rating of 50 percent for PTSD, and the claim for higher rating remaining on appeal is confined to the 70 percent rating assigned from September 1, 2002, the Board will consider whether any staged rating for this period is warranted.

The ratings for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A September 2002 VA outpatient record shows that the Veteran reported having held several job in the landscaping business and currently owned his own business.  He was also in the process of starting his own automobile repair shop out of his home.  On examination, he was alert, cooperative, friendly, enthusiastic, and fully oriented.  His mood and affect were appropriate to his thought content, and he currently displayed a relatively happy mood.  There were no reported or observed signs of sensory-perceptual disorders.  He described intrusive thoughts and flashbacks but no language or coordination problems.  He denied hallucinations, delusions, or phobias.  The Veteran did appear to have some trouble finding words and performed tasks rather slowly.  Memory was within normal limits.  Speech rate and quality appeared normal.  Insight and judgment were relatively unimpaired, but he reported significant difficulties with his attention span, abstract thinking, and calculation abilities.  He denied current suicidal or homicidal ideation.  On examination, the Veteran was appropriately groomed and had a pleasant demeanor.  The Veteran reported symptoms of increased arousal, avoidance, dissociation, and hyperarousal.  The diagnoses were PTSD, chronic severe; alcohol dependence; and depressive disorder.  The assigned GAF score was 43.

On November 2004, VA examination, the Veteran reported intrusive thoughts, hypervigilance, exaggerated startle response, avoidance of stimuli, sleep disturbance, cognitive difficulties, nightmares, flashbacks, emotional numbness, and an inability to attach to others.  It was noted that the severity of the symptom was high, and they were chronic.  The examiner also noted that the Veteran has been clean and sober since 2002.  The Veteran reported verbal and physical confrontations.  He reportedly  got physically aggressive with strangers who aggravated him; however, he was very loyal to his friends and did not get into confrontations with them.  He currently worked as heavy equipment operator.  He stated that he missed five days per month due to fatigue, sleep disturbance, and anhedonia.  The examiner indicated that the Veteran's PTSD symptoms interfered with employment.  He had interpersonal difficulties, cognitive problems, and decreased motivation that made it difficult for him to work.  His social interaction included his fiancée and four other Vietnam veterans who lived near him and he saw occasionally.

On examination, the Veteran had no impairment of thought process or communication, delusions, hallucinations, inappropriate behavior, suicidal thoughts, hygiene, obsessive or ritualistic behavior, abnormal speech, or disorientation.  He reported significant memory and concentration problems that interfered with his daily functioning.  His speech was normal, and he reported panic attacks once or twice per month.  The Veteran reported depressive symptoms, impaired impulse control, and sleep impairment.  He had marked interpersonal difficulties.  He was divorced twice and had an emotionally unattached relationship with his fiancée.  He had conflicts at work and preferred to be by himself, watching television.  The diagnoses were PTSD, dysthymic disorder, and polysubstance dependence, in full remission.  The assigned GAF score was 49.

A January 18, 2007 VA record shows that the Veteran's girlfriend contacted the VA facility.  Her report of symptoms strongly suggested major depression or dementia as the current primary concern rather than PTSD.  The Veteran had lost his job due to an inability to remember assignments.

A January 2007 VA outpatient treatment record shows that the Veteran was alert and oriented with his memory intact.  His speech was normal.  He denied suicidal or homicidal thoughts.

A March 2007 VA discharge summary indicates that the Veteran was admitted for PTSD with symptoms of increasing depression and memory loss.  The discharge diagnoses were history of PTSD, history of alcohol dependence and polysubstance dependence in remission, progressive memory loss under evaluation, rule out dementia versus pseudodementia.  The GAF score was 40.

In November 2008, the Veteran underwent VA examination.  The examiner reviewed testing results showing that the Veteran exhibited significant symptoms of progressive dementia, including significant receptive and expressive language impairment, significant concentration difficulty, and inappropriate emotional response.  The Veteran's memory loss has also been documented.  The Veteran's wife joined him in the examination and provided much of the information, as the Veteran was unable to provide information regarding his PTSD symptoms.  The Veteran described nightmares and reactions to airplanes.  His wife stated that he often remembered things that did not happen and had significant trouble sleeping, which led them to sleep separately.  The Veteran did not have a close relationship with his children.  He did report that he went to a pool hall with a couple of friends.  However, the Veteran's wife denied that he spent any time outside of the house.  She stated that the Veteran had one good friend in the area.

On examination, the Veteran was casually and appropriately dressed.  There was impairment of thought process and communication.  He had delusions and hallucinations, reporting that he had seen big lobsters in his room.  He exhibited appropriate behavior during the examination and denied suicidal or homicidal ideation.  He was able to maintain hygiene and his basic activities of daily living.  He was oriented but demonstrated memory loss.  The examiner noted Veteran was currently experiencing dementia as opposed to memory loss associated with PTSD, which is an inability to recall specific aspects of the trauma.  Memory loss associated with dementia was chronic and pervasive.  There were no obsessive or ritualistic behaviors.  The Veteran's rate and flow of speech varied.  There were no panic attacks.  There was depression and impaired impulse control.  The examiner commented that it was possible that the Veteran would experience PTSD symptoms more vividly due to the lack of inhibitions associated with dementia.  The severity of his symptoms was moderate to severe.  The diagnoses were PTSD and dementia.  The GAF score was 43.

A May 2009 VA outpatient record reflects an assigned GAF score of 21, and diagnoses of PTSD and dementia.

In December 2009, the Veteran underwent VA examination.  His wife attended the examination with him, and the Veteran was unable to respond to numerous questions from the examiner.  He was tangential and frequently off-topic.  He could not recall most aspects of his experiences, and there was evidence of major memory deficits.  His relationship with his wife was described as fair.  He had two children.  The Veteran described his relationship with his daughter as good and with his son as distant.

On examination, the Veteran appeared disheveled, and his hair was not combed.  He had a flat affect.  There were significant memory deficits and tangential speech.  The Veteran's wife reported that the Veteran saw things that were not present, such as a vegetable stand in the VA lobby.  He had assistance with his activities of daily living.  The Veteran had problems with orientation to person, place, or time.  He reported delusions and hallucinations with impairment in thought processes.  Speech was variable, and the Veteran experienced panic attacks and depression.  He had significant memory impairment.  The examiner diagnosed PTSD and dementia.  The examiner noted that the dementia was independently responsible for impairments, but was unable to determine which areas of functioning were currently affected by PTSD, dementia, or both, due to impaired memory and poor self-report.  The nature of the dementia symptoms were chronic and pervasive, likely affective the quality of his functioning in all domains of life.  The GAF score was 40.

Considering the pertinent evidence in light of the applicable rating criteria, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that, while a 100 percent rating for percent is warranted, beginning January 18, 2007, a rating greater than 70 percent for the Veteran's PTSD for the pertinent period prior to that date is not warranted.

At the outset, the Board notes that, in addition to PTSD, the medical evidence reflects a diagnosis of dementia.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

In this case, a diagnosis of dementia was first given in March 2007.  Subsequently, in a June 2009 written statement, the Veteran's VA psychiatrist provided an opinion that the Veteran used alcohol and PCP to deal with his PTSD, which led to his dementia.  The dementia left the Veteran unemployable.  Therefore, the VA doctor opined that the Veteran's PTSD was the cause of his unemployability.  Furthermore, the December 2009 VA examiner commented that it was not possible to separate the symptoms that were attributable to the Veteran's PTSD from those attributable to his dementia.  Based on these opinions and the absence of any competent opinions stating otherwise, the Board concludes that the symptoms associated with the Veteran's dementia must be included when determining the severity of his service-connected PTSD.

Collectively, the aforementioned medical evidence reflects that, from September 1, 2002 through January 17, 2007, the Veteran's PTSD was manifested by hypervigilance, sleep disturbance, avoidance behavior, depressive symptoms, and twice-monthly panic attacks.  This is a level of occupational and social impairment no greater than what is contemplated in the assigned 70 percent disability rating.  

At no point during the pertinent period prior to January 18, 2007 did the Veteran's overall psychiatric symptomatology meet the criteria for the maximum, 100 percent rating .  In this regard, the medical evidence does not show that the Veteran had  disorientation, hallucinations, delusions, inappropriate behavior, severe memory impairment, or other symptoms that are characteristic of a 100 percent rating.  Rather, for the pertinent period prior to January 18, 2007, the Veteran's PTSD was described as characterized by depression, weekly panic attacks, normal speech, orientation, normal hygiene, and no suicidal or homicidal ideation.  The Veteran maintained relationships with his fiancée and children, along with a few friends who were fellow Vietnam veterans.  All of the evidence shows that the Veteran was employed during the pertinent period prior to January 18, 2007.

The Board further finds that none of the GAF scores assigned, prior to January 18, 2007, ranging from 43 to 49, alone, provides a basis for assigning a rating in excess of 70 percent for PTSD.  According to DSM-IV, a GAF score ranging from 41 to 50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  In this case, the Board finds that the GAF scores assigned prior to January 18, 2007, are compatible and accurately represent the symptoms demonstrated by the Veteran and the criteria associated with a 70 percent disability rating.  

Effective January 18, 2007, however, the Board finds that total social and occupational impairment due to the Veteran's PTSD is shown.  As noted above, in this case, the Board must consider and include the symptoms attributable to the Veteran's dementia when assigning a rating for the Veteran's PTSD.  Beginning on January 18, 2007, the date on which the Veteran's fiancée contacted a VA facility and described the Veteran's rapidly declining memory, the evidence shows that the Veteran's PTSD and dementia were manifested by disorientation to person, place, and time; hallucinations of lobsters; delusions; an inability to maintain his hygiene; an inability to attend to his activities of daily living; panic attacks; and severe impact on memory.  While the Veteran maintained a relationship with his wife and one friend, it is clear from the description of the Veteran's symptoms that he demonstrates total occupational and social impairment due to his psychiatric disability.

Based on the foregoing, the Board finds that, as of January 18, 2007, the Veteran's psychiatric symptomatology has more nearly approximated the criteria for a 100 percent rating from January 18, 2007.  See 38 C.F.R. § 4.7.  
The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for a 100 percent rating are met from January 18, 2007, but finds that the preponderance of the evidence is against assignment of a rating in excess of 70 percent for the pertinent period  prior to January 18, 2007.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 70 percent for PTSD, for the period from September 1, 2002, through January 17, 2007, is denied.

A 100 percent rating for PTSD, from January 18, 2007, is granted, subject to the legal authority governing the payment of compensation benefits.


REMAND

The Board's review of the claims file reveals that further RO action on the claim for a TDIU due to PTSD is warranted.

At the outset, the Board notes, as indicated above, that a claim for a TDIU due to PTSD has been raised by the record, and is considered a component of the claim for higher rating for PTSD.  See Rice,  22 Vet. App. at 453-54.  However, in view of the Board's award of a 100 percent rating for PTSD, from January 18, 2007, only the matter of the Veteran's entitlement to a TDIU for the pertinent period prior to January 18, 2007 remains on appeal.  

While the RO has adjudicated a claim for a TDIU (due to PTSD, the Veteran's only service-connected disability, as reflected in the November and December 2010 SSOCs, the Board finds that insufficient notice with regard to this claim has been provided to the Veteran.

As indicated above, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio,  16 Vet. App. at 183 (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  Moreover, as delineated in Pelegrini, pertinent notice specific to a claim includes informimg a claimant of  any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   The Board notes that action by the RO is required to satisfy the provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, to ensure that all due process requirements are met, the RO should give the Veteran an opportunity to provide information and/or evidence pertinent to the claim for a TDIU due to PTSD, prior to January 18, 2007.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO'a letter must  inform the Veteran of the information and evidence necessary to substantiate his claim for a TDIU due to PTSD for the time frame in question, and should specify what evidence VA will provide and what evidence the Veteran is to provide.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU due to PTSD, prior to January 18, 2007.

The RO's letter should specifically explain how to establish entitlement to a TDIU due to PTSD, and the Veteran should be asked to provide an updated application for a TDIU.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, the RO should readjudicate the claim for a TDIU due to PTSD, for the pertinent period prior to January 18, 2007, in light of all pertinent evidence and legal authority.

5.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


